IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00174-CR

WYLIE KAY CURL,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 82nd District Court
                               Falls County, Texas
                              Trial Court No. 10097


                                      ORDER


      On May 29, 2019, this Court issued an opinion dismissing the appeal of Wylie Curl

because notice of appeal was untimely. On June 3, 2019, Curl filed a motion for rehearing

arguing that the Texas Court of Criminal Appeals had granted him the opportunity to

file an out-of-time appeal. Ex parte Curl, No.WR-89,715-01, 2019WL 1924999, at *1 (Tex.

Crim. App. May 1, 2019) (mem. op., not designated for publication). Therefore, Curl’s
motion for rehearing is granted. We withdraw our May 29, 2019 opinion and judgment,

and the appeal is reinstated.




                                            JOHN E. NEILL
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; appeal reinstated
Order delivered and filed July 24, 2019
Do not publish
[CR25]




Curl v. State                                                                Page 2